Citation Nr: 1758363	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-33 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent for a left shoulder disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from June 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously remanded by the Board in March 2017.

As discussed in greater detail below, the record raises the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2017 VA examination, the examiner indicated there was additional functional loss of the Veteran's left shoulder during flare-ups and after repeated use over time.  However, the examiner did not describe what these additional limitations would be, and stated he could not give a measurement in degrees of range of motion because the Veteran was not being seen after repetitive use over time, or during a flare-up.  The examination report shows that no attempt at estimation of the additional functional loss was made, and no additional rationale is offered for this lack of estimation.  Thus, the Board finds that the April 2017 examination is inadequate, and a remand is necessary in order to afford the Veteran a new VA examination that adequately addresses the current severity of his left shoulder disability.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  

The Board notes that the Veteran applied for VA Vocational Rehabilitation in February 2010, noting that his shoulder disability was a barrier to employment.  Thus, the Board finds that entitlement to a TDIU has been raised by the record.  Because the issue of TDIU is inextricably intertwined with the Veteran's claim for a higher rating for his left shoulder disability, the Board finds it must remand the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability.  

Full range of motion testing must be performed.  Both shoulders should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  Then, the examiner must estimate the effect of any functional losses during flare-ups, including due to pain, incoordination, lack of endurance, weakness, fatigability, by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses during flare-ups and identify the level of limited motion that would equate to such a level of disability).  

All opinions must be accompanied by an explanation.  

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




